ORDER
PER CURIAM
On consideration of the affidavit of Donna Barnes Duncan, wherein she consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, and the report and recommendation of the Board on Professional Responsibility, it is this 10th day of October 2013
ORDERED that the said Donna Barnes Duncan is hereby disbarred by consent, effective forthwith. The effective date of respondent’s disbarment shall run, for reinstatement purposes, from the date respondent files her affidavit pursuant to D.C. Bar Rule XI, § 14(g).
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving her notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.